Citation Nr: 0811563	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  07-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in April 2007.

The veteran testified at a Board videoconference hearing at 
the RO in February 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is bilateral hearing loss disability shown to 
be otherwise related to such service.

2.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in September 
2005, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2005 letter was sent to the 
appellant prior to the February 2006 rating decision giving 
rise to the current appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the September 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and history of 
the claimed disabilities, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  The Board notes that the RO did furnish the 
appellant with a letter in January 2008 which directly 
explained how VA determines disability ratings and effective 
dates, but this notice was arguably untimely.  Despite the 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that subsequent to the January 
2008 Dingess/Hartman notice the veteran has developed his 
claims by presenting testimony at a February 2008 Board 
hearing and has expressed no intention to add more evidence 
to the record; the evidence of record is adequate for a final 
decision and there is no indication that any useful purpose 
would be served by delaying appellate review at this time.  
Additionally, the Board finds below that the preponderance of 
the evidence is against granting service connection; thus, no 
rating or effective date will be assigned and questions 
concerning such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded a VA audiological examination to 
evaluate the etiology of his hearing loss and tinnitus; a 
December 2005 VA examination report and a December 2007 
addendum are of record.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

The Board notes that the record reflects, in a November 2005 
response to a request for information, that the veteran's 
service medical records are "Fire Related."  The November 
2005 document explains that "The original SMRs are moldy and 
brittle and cannot be mailed.  Photocopies of these SMRs are 
being mailed instead."  There is no suggestion in the record 
that the veteran's service medical records are incomplete as 
a result of the damage.  The Board has found that the 
available copies of the service medical records are 
substantial and contain documentation of treatment from the 
veteran's service entrance examination through his separation 
examination.  The Board has found that the entirety of the 
records remain legible.  Thus, there is no indication that 
the veteran's service medical records have been compromised 
in any manner which could affect appellate review of this 
case.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of the most recent VA audiological examination in 
December 2005 reveal auditory thresholds of greater than 40 
decibels for multiple of the relevant frequencies in each 
ear.  However, the record provides no indication of hearing 
loss or tinnitus during service or for many years after 
discharge.  The service medical records contain no 
contemporaneous evidence whatsoever indicating any hearing 
problems or tinnitus during the veteran's service.  The Board 
acknowledges the veteran's contention, expressed during his 
February 2008 Board hearing, that he reported to sick bay 
complaining of hearing difficulty and ringing in his ears 
during service; unfortunately, there is no suggestion of any 
complaints or treatment of such symptoms in the service 
medical records.

Significantly, the veteran's September 1958 service 
separation examination report shows that the veteran's 
hearing was evaluated using the whispered voice test, and 
evaluated as "15/15" bilaterally.  As this result shows no 
diminishment in hearing acuity in comparison to the October 
1954 entrance examination report, there is no suggestion of 
decreased hearing acuity of any kind during the course of the 
veteran's service.  At the separation examination, the 
veteran's ears were noted to be clinically normal with no 
pertinent abnormalities noted.  Defective visual acuity was 
noted, but there is no suggestion that the veteran complained 
of any hearing difficulty or tinnitus, and there is otherwise 
no suggestion of any pathology or symptomatology of hearing 
loss or tinnitus noted.  Thus, the service medical records 
strongly suggest that neither the veteran, nor medical 
professionals, believed that any chronic hearing loss or 
tinnitus had manifested during the veteran's service.

Moreover, the record is silent as to any treatment or 
complaints of hearing loss or tinnitus prior to the veteran's 
filing of this claim in August 2005, nearly 47 years after 
separation from service.  This lengthy period without any 
contemporaneous evidence of complaint or treatment weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  The Board acknowledges the veteran's 
testimony, at his February 2008 Board hearing, that he 
reported his hearing problems to VA in 1959, and that he 
obtained a set of hearing aids shortly after his separation 
from service.  The Board addresses its consideration of the 
veteran's lay testimony later in this decision and, at this 
time, simply observes that there is no contemporaneous 
documentation in the record of any suggestion of hearing loss 
or tinnitus prior to the August 2005 filing of this claim, 
and this absence of contemporaneous evidence of disability 
until 47 after service weighs against the claims.

The veteran was afforded a VA audiological examination in 
December 2005 to evaluate the nature and etiology of his 
current hearing loss and tinnitus.  The December 2005 VA 
examination report reflects a thorough interview and 
examination of the veteran, confirming current diagnoses of 
hearing loss and tinnitus.  During the interview, the veteran 
was noted to describe noise exposure from automatic weapons 
during service; the veteran was also noted to report that, 
following service, "He worked in a reproduction department 
where he was exposed to occupational noise.  Recreational 
noise exposure history includes hunting and use of chain 
saws."

The claims folder was available to and reviewed by the 
examiner.  At that time, the examiner opined that "it is not 
at least as likely as not that tinnitus is the result of 
noise exposure in the military."  A persuasive rationale was 
discussed in connection with this opinion; the examiner cited 
the significant "absence of documentation or complaints of 
tinnitus in service records" and the fact that "Enlistment 
and separation examination document normal whisper tests."  
Additionally, the examiner considers the DD214's 
identification of the veteran's "primary specialty as a unit 
stockman" and, further, cites that "there is a history of 
non-military noise exposure."

The Board acknowledges the veteran's testimony, during his 
February 2008 Board hearing, that he was exposed to loud 
noises during service and did not experience substantial 
acoustic trauma following service; however, even considering 
the veteran's competent testimony regarding his recollections 
of noise exposure, the Board finds that the February 2005 VA 
examiner's discussed rationale remains persuasive in its 
reliance upon the absence of any pertinent documented signs 
of tinnitus in service medical records or any abnormal 
findings when the veteran's hearing was evaluated at his 
service separation examination.  Even if the veteran 
experienced loud noises in service, the absence of any 
documentation showing incurrence of tinnitus during service 
or at the service separation examination offers a reasonable 
basis for a medical examiner to conclude that it is unlikely 
that a chronic tinnitus pathology began during or was caused 
during service, particularly when that service period pre-
dates the earliest contemporaneous documentation of tinnitus 
by more than four decades.

In any event, although the veteran has more recently 
testified that his post-service noise exposure was 
insignificant, the February 2005 VA examiner interpreted the 
veteran's own description of post-service noise exposure as 
significant to the likely etiology of tinnitus; the 
audiologist's analysis of this information is competent and 
significantly probative in assessing the likely etiology of 
tinnitus.  Thus, the February 2005 VA examination report 
presents competent medical evidence which weighs against 
finding an etiological link between current tinnitus and the 
veteran's service nearly five decades ago.  The Board notes 
that there is no medical opinion of record which indicates, 
to the contrary, that it is likely that the veteran's current 
tinnitus is etiologically linked to service.

With regard to the veteran's hearing loss, the VA examiner 
who conducted the February 2005 examination was given an 
opportunity to revisit the case and offer an opinion 
specifically addressing the etiology of the veteran's hearing 
loss in a December 2007 addendum to the February 2005 report.  
The December 2007 addendum explains that the examiner re-
reviewed the claims folder, and again observed that the 
"enlistment and separation examinations document normal 
whispered voice tests."  Further, the examiner again noted 
that "Service medical records are negative for complaints 
and/or treatment of hearing loss."  The December 2007 
addendum also notes "post-military noise exposure" and that 
the veteran's military specialty as a unit stockman "is not 
suggestive of being routinely subjected to hazardous noise 
exposure."  Based upon the discussed rationale, the December 
2007 addendum concludes that "the bilateral hearing loss is 
less likely as not caused by or a result of military service, 
including noise exposure."

Again, even accepting the veteran's own testimony that he was 
exposed to loud noises during service and not exposed to 
acoustic trauma following service, the Board views the 
December 2007 medical opinion as reasonable and persuasive in 
citing the veteran's documented normal hearing evaluation at 
his service separation examination and the absence of any 
indication of hearing problems in the service medical 
records.  Although the veteran has more recently testified 
that his post-service noise exposure was insignificant, the 
VA examiner interpreted the veteran's own February 2005 
description of post-service noise exposure as significant to 
the likely etiology of his current hearing loss; the 
audiologist's analysis of this information is competent and 
probative in assessing the likely etiology of hearing loss.  
The examiner's rationale is persuasive to support a finding 
that it is unlikely that the current chronic hearing loss 
began during or was caused during service, particularly when 
that service period pre-dates the earliest contemporaneous 
documentation of hearing loss by more than four decades.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current hearing loss 
and tinnitus are causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

In any event, the Board finds that the medical opinions 
offered by the trained VA audiology specialist in 
consideration of the evidence in the claims folder carries 
more probative weight than the veteran's assertions in 
resolving the question of medical causation in this case.  
The Board acknowledges that the veteran has testified that he 
was exposed to loud noises during service, that he 
experienced hearing loss and tinnitus during service, that he 
reported to sickbay regarding his hearing problems during 
service, that he reported his hearing loss to the VA shortly 
after service, and that he obtained hearing aids shortly 
after service.  The veteran is competent to testify as to his 
recollections of such experiences.  However, the veteran's 
recollections of events from more than four decades ago is 
less probative than contemporaneous records from the period 
of time in question.  It is significant that the veteran's 
service medical records show no complaints of hearing 
problems during service, and no hearing problems during his 
separation examination in September 1958.  Furthermore, there 
is no contemporaneous evidence of the veteran reporting 
hearing problems to VA in 1959 and there is no documentation 
that the veteran required hearing aids shortly after service, 
or for many years after service.  The contemporaneous 
documentation available from the pertinent period of time, 
especially in light of the analysis by a competent audiology 
specialist, carries more probative weight than the veteran's 
testimony of his recollection of experiences from over four 
decades ago.  Thus, in this case, the Board does not find 
that the veteran's lay testimony is sufficient to demonstrate 
entitlement to service connection in light of the contrary 
medical evidence and the objective contemporaneous evidence 
of record.

The Board also acknowledges that the veteran's testimony 
indicates that he has experienced a continuity of his 
pertinent symptomatology since service.  Again, the Board 
notes that veteran is competent to testify as to his 
experience of such symptoms over the years.  However, in this 
case, the essential issue is whether any hearing loss or 
tinnitus began or was caused during service.  Thus, the 
probative contemporaneous evidence during service showing no 
complaints of pertinent symptoms and no pertinent 
abnormalities at the service separation medical examination 
are essential; the Board finds the contemporaneous 
documentation more probative than the veteran's hindsight 
recollections of symptoms from more than four decades later.  
As the most probative evidence regarding this critical period 
of time weighs against the claims, any assertions otherwise 
regarding chronicity of symptoms in the following decades 
cannot demonstrate that service connection is warranted.

The absence of contemporaneous evidence of pertinent symptoms 
or diagnoses during service or for many years after service, 
together with the competent medical opinion finding an 
etiological link between the current disabilities and 
service, constitute significantly probative evidence against 
the claims.  The evidence against the claims probatively 
outweigh the veteran's current testimony recalling a 
continuity of hearing loss and tinnitus symptoms which began 
during service.  There is no competent medical evidence in 
the record suggesting a causal link between the veteran's 
current hearing loss and his service, nor between the 
veteran's current tinnitus and his service.  The Board has 
found no contemporaneous evidence in the record to 
demonstrate that the veteran had any decrease in hearing 
acuity or any onset of tinnitus during service or shortly 
thereafter.  The Board is presented with an evidentiary 
record which does not show chronic hearing loss or tinnitus 
during service or for over 47 years following service.  With 
all of the competent medical evidence weighing against 
finding a causal link between the veteran's current 
disabilities and his service, and considering the length of 
time following service prior to any medical evidence of 
hearing loss or tinnitus, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


